Exhibit 10.17
EXPEDIA, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(Amendment and Restatement Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1 PURPOSE
    1  
 
       
SECTION 2 DEFINITIONS
    1  
 
       
SECTION 3 PARTICIPATION
    5  
 
       
SECTION 4 DEFERRAL OF COMPENSATION
    6  
 
       
4.1 Deferral Agreement
    6  
 
       
4.2 Book Entry of Deferred Compensation
    6  
 
       
4.3 Vesting
    6  
 
       
SECTION 5 MEASUREMENT OF EARNINGS
    6  
 
       
5.1 Selection of Measuring Alternatives
    6  
 
       
5.2 Changes; Computation
    7  
 
       
5.3 Other Rules and Procedures
    7  
 
       
SECTION 6 AMOUNT AND DISTRIBUTION OF SUPPLEMENTAL BENEFIT
    7  
 
       
6.1 Supplemental Benefits
    7  
 
       
6.2 Death
    7  
 
       
6.3 Timing of Elections to Change Form and Timing of Distribution
    8  
 
       
SECTION 7 HARDSHIP WITHDRAWALS
    8  
 
       
7.1 Approval Process
    8  
 
       
7.2 Maximum Amount
    8  
 
       
7.3 Payment Timing
    8  
 
       
7.4 Cancellation of Deferral Agreement
    8  
 
       
SECTION 8 CHANGE OF CONTROL
    9  
 
       
SECTION 9 CLAIMS PROCEDURES
    9  
 
       
9.1 Initial Claim
    9  
 
       
9.2 Claim Denial Review
    10  
 
       
9.3 Interpretations
    11  
 
       
SECTION 10 NO FUNDING OBLIGATION
    11  
 
       
SECTION 11 NONTRANSFERABILITY OF RIGHTS UNDER THE PLAN
    11  
 
       
SECTION 12 MINORS AND INCOMPETENTS
    12  
 
       
12.1 Determination
    12  
 
       
12.2 Payments
    12  
 
       
SECTION 13 ASSIGNMENT
    13  
 
       
SECTION 14 LIMITATION OF RIGHTS
    13  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 15 ADMINISTRATION
    13  
 
       
SECTION 16 AMENDMENT OR TERMINATION OF PLAN
    14  
 
       
SECTION 17 SEVERABILITY OF PROVISIONS
    14  
 
       
SECTION 18 ENTIRE AGREEMENT
    14  
 
       
SECTION 19 HEADINGS AND CAPTIONS
    14  
 
       
SECTION 20 NONEMPLOYMENT
    14  
 
       
SECTION 21 PAYMENT NOT SALARY
    14  
 
       
SECTION 22 GENDER AND NUMBER
    14  
 
       
SECTION 23 CONTROLLING LAW
    15  

-ii-



--------------------------------------------------------------------------------



 



EXPEDIA, INC. EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2009)
Section 1 PURPOSE.
     The purpose of this Expedia, Inc. Executive Deferred Compensation Plan (the
“Plan”) is to provide a select group of management and highly compensated
employees of Expedia, Inc., a Delaware corporation, and its Affiliates the
opportunity to defer Compensation.
     The Plan was originally effective as of August 9, 2005 (the “Original
Effective Date”). The Plan is the successor to the IAC/InterActiveCorp Executive
Deferred Compensation Plan with respect to the portion of such plan benefiting
individuals who were participants in the IAC/InterActiveCorp Executive Deferred
Compensation Plan and who became Eligible Employees as defined herein. Each
individual who was a participant in the IAC/InterActiveCorp Executive Deferred
Compensation Plan as of August 9, 2005 became a Participant in the Plan on the
Original Effective Date.
     This amendment and restatement is effective January 1, 2009 (the “Effective
Date”) and applies to all deferred amounts that remain unpaid as of and after
the Effective Date. All deferred amounts earned through December 31, 2008 and
not paid on or before such date shall be governed by this amendment and
restatement, as modified by the operations of the Plan for periods on and before
December 31, 2008 in accordance with Section 409A and then applicable IRS
guidance (including transition relief).
Section 2 DEFINITIONS.
     Unless the context requires otherwise, the following words, as used in the
Plan, shall have the meanings ascribed to each below:
     2.1 “Account” shall mean the book-entry account that shall be credited with
a Participant’s Deferred Compensation pursuant to Section 4 and Earnings
thereon. The Committee (or a designee of the Committee), in its sole discretion,
may credit the Deferred Compensation attributable to a particular Plan Year and
the Earnings thereon to a separate sub-account of each Participant’s Account.
     2.2 “Active Participant” shall mean a Participant who is currently having
Deferred Compensation credited to his or her Account hereunder.
     2.3 “Affiliate” shall mean any entity affiliated With the Company (unless
the context indicates otherwise) within the meaning of Code Section 414(b) with
respect to a controlled group of corporations, Code Section 414(c) with respect
to trades or businesses under common control with the Company and Code Section
414(m) with respect to affiliated service groups and any other entity required
to be aggregated with the Company under Code Section 414(o). No entity shall be
treated as an Affiliate for any period during which it is not part of the
controlled group, not under common control or otherwise not required to be
aggregated with the Company under Code’Section 414. The applicable eighty
percent (80%) voting and value percentages for the tests under Code Sections
414(b) and (c) (and Code Section 1563(a), as applicable) shall remain unchanged
for purposes of the Plan, to the extent provided in Treasury Regulation
Section 1.409A-1(h)(3).

-1-



--------------------------------------------------------------------------------



 



     2.4 “Beneficiary” shall mean the person or trust designated by the
Participant to receive benefits payable under the Plan in the event of the
Participant’s death. If no Beneficiary is designated, then the Beneficiary shall
be the person or trust designated by the Participant under the Company’s 401(k)
plan or pursuant to the terms of the Company’s 401(k) plan (even if the
Participant does not actively participate in such plan) to receive benefits
payable under the Company’s 401(k) plan in the event of the Participant’s death.
     Upon the acceptance by the Committee (or a designee of the Committee) of a
new Beneficiary designation, all Beneficiary designations previously filed shall
be canceled. A Participant’s designation of a Beneficiary (or any election to
revoke or change a prior Beneficiary designation) must be made and filed with
the. Committee (or a designee of the Committee), in writing, on such form(s) and
in such manner prescribed by the Committee (or a designee of the Committee). The
Committee (or a designee of the Committee) shall be entitled to rely on the last
Beneficiary designation filed by the Participant and accepted by the Committee
(or a designee of the Committee) prior to the Participant’s death.
     2.5 “Board” shall mean the Board of Directors of the Company.
     2.6 “Change of Control” shall mean any of the following events but only to
the extent any such event also constitutes a “change in control”:
          (a) The acquisition by any individual entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than Barry
Diller, Liberty Media Corporation, and their respective Affiliates (for purposes
of this Section 2.6, a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of equity securities of the
Company representing more than fifty percent (50%) of the voting power of the
then outstanding equity securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 2.6(a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition by
the Company, (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (iii) any acquisition by any corporation pursuant to a
transaction that complies with Sections 2.6(c)(i), (ii) and (iii); or
          (b) Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than fifty
percent (50%) of the then outstanding combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or

-2-



--------------------------------------------------------------------------------



 



substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding Barry Diller, Liberty Media Corporation,
and their respective Affiliates, any employee benefit plan (or related trust) of
the Company or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, more than a majority of the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership of the Company existed prior to the Business
Combination, and (iii) at least a majority of the members of.the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Business Combination will have been members of the Incumbent Board at
the time of the initial agreement, or action of the Board, providing for such
Business Combination; or
          (d) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended and as
here after amended from time to time, and any regulations promulgated
thereunder.
     2.8 “Committee” shall mean the Compensation Committee of the Board or any
other committee or delegate appointed by the Board with respect to the Plan.
     2.9 “Company” shall mean Expedia, Inc., a Delaware corporation, and any
successor corporation by merger, consolidation or transfer of all or
substantially all of its assets.
     2.10 “Compensation” shall mean a Participant’s cash bonus for services paid
by the Company to the Participant under the annual discretionary cash bonus
program, including, without limitation, (a) any portion of the Participant’s
bonus reduced pursuant to the Participant’s salary reduction agreement under
Code Section 125 or 401(k) (if any), (b) any portion of the Participant’s bonus
that the Participant elects to defer under any nonqualified deferred
compensation plan or arrangement maintained by the Company, and (c) any portion
of the Participant’s compensation that the Participant elects to reduce pursuant
to any other salary reduction arrangement maintained by the Company, including,
without limitation, an arrangement under Code.Section 132. Compensation shall
not include any other compensation, including, without limitation, cash bonuses
under a plan or program other than the annual discretionary cash bonus program,
commissions, overtime pay, severance pay, incentive compensation, benefits paid
under any qualified plan, any group medical, dental or other welfare benefit
plan, noncash compensation, fringe benefits (cash and noncash), reimbursements
or other expense allowances, moving expenses, lump sum payments in lieu of
accrued but unused vacation or any other additional compensation.
Notwithstanding the foregoing, the Company may agree in writing with a
Participant to treat an item of compensation other than a Participant’s bonus
compensation as Compensation for purposes of the Plan.
     2.11 “Deferral Agreement” shall mean a written agreement entered into
between a Participant and the Company (at such time and pursuant to such
procedures as determined and communicated by the Committee (or a designee of the
Committee) in accordance with the Plan) to authorize the Company to reduce the
Participant’s Compensation and credit the amount of such reduction to his or her
Account under the Plan as Deferred Compensation. A Deferral Agreement may, to
the extent permitted by the Committee (or a designee of the Committee) and by
applicable law, be made by paper, telephonic or electronic means.
     2.12 “Deferred Compensation” shall mean the amount of Compensation deferred
by a Participant pursuant to Section 4.

-3-



--------------------------------------------------------------------------------



 



     2.13 “Distribution Form” shall mean one of the following forms of
distribution of Supplemental Benefits available under the Plan:
          (a) One lump sum; or
          (b) Annual installment payments over a period of ten (10) years or
fifteen (15) years where the amount of each installment is determined by the
Committee (or a designee of the Committee) pursuant to a method uniformly
applied to all Participants.
     2.14 “Distribution Time” shall mean the earliest of the following times to
commence the payment of Supplemental Benefits:
          (a) The later of (i) the period from January 1 to March 15 immediately
following the Plan Year in which occurs the Participant’s Separation from
Service, and (ii) with respect to each Participant who is a Specified Employee,
on the first day of the seventh month following his or her Separation from
Service;
          (b) A specific date no less than three (3) years following the end of
the period in which the Compensation that was deferred was earned; or
          (c) The date on which the Participant attains age sixty-five (65).
     2.15 “Earnings” shall mean, for any Plan Year, earnings and/or losses on
amounts credited to an Account, if applicable, in accordance with Section 5.
     2.16 “Effective Date” shall mean January 1, 2009.
     2.17 “Eligible Employee” shall mean, with respect to any Plan Year, an
Employee who is a member of the Company’s select group of management employees
or highly compensated employees, within the meaning of ERISA, (a) whose total of
annual rate of base salary from the Company is at least One Hundred Fifty
Thousand Dollars ($150,000) on the later of (i) the October 1 preceding such
Plan Year and (ii) the date the Employee’s employment with the Company commences
and (b) who is not a nonresident alien without United States-source income.
     2.18 “Employee” shall mean any individual classified as an employee by the
Company or an Affiliate. An individual classified by the Company at the time
services are provided as either an independent contractor or an individual who
is not classified by the Company as an employee but who provides services to the
Company through another entity shall not be eligible to participate in the Plan
during the period that the individual is so initially classified, even if such
individual is later retroactively reclassified as an employee during all or any
part of such period pursuant to applicable law or otherwise.
     2.19 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     2.20 “Original Effective Date” has the meaning set forth in Section 1.
     2.21 “Participant” shall mean any Eligible Employee who shall have become
an Active Participant in the Plan and any individual with a balance credited to
his or her Account.
     2.22 “Plan” shall mean the Expedia, Inc. Executive Deferred Compensation
Plan, as amended from time to time.

-4-



--------------------------------------------------------------------------------



 



     2.23 “Plan Year” shall mean the calendar year...
     2.24 “Section 409A” shall mean Code Section 409A and regulations and other
guidance promulgated thereunder.
     2.25 “Separation from Service” has the meaning set forth under Treasury
Regulation Section 1.409A-1(h) and generally includes a Participant’s
termination of employment with the Company and all of its Affiliates.
     2.26 “Specified Employee” shall mean a Participant who, as of the date of
his or her Separation from Service, is a key employee of the Company (or any
other entity that is (a) a member of a controlled group of corporations as
defined in Code Section 414(b), of which the Company is also a member; or (b) an
unincorporated trade or business that is under common control with the Company
as determined in accordance with Code Section 414(c)), the stock of which is
publicly traded on an established securities market or otherwise. A Participant
is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the twelve (12) month period ending on a “specified employee
identification date.” If a Participant is a key employee as of a specified
employee identification date, he or she is treated as a Specified Employee for
the twelve (12) month period beginning on the related “specified employee
effective date.” Unless the Company has designated different dates in accordance
with the provisions of Treasury Regulation Sections I.409A-1(i)(3) and (4), the
specified employee designation date shall be December 31 of each year and the
specified employee effective date shall be the following April 1.
     2.27 “Supplemental Benefit” shall mean the vested benefit payable under the
Plan, which shall be payable in accordance with Section 6.
     2.28 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B));
(b) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered, by insurance,
for example, not as a result of a natural disaster); or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, the imminent foreclosure of
or eviction from the Participant’s primary residence; the need to pay for
medical expenses, including nonrefundable deductibles, as well as for the costs
of prescription drug medication; or the need to pay for the funeral expenses of
a spouse, a beneficiary or a dependent (as defined in Code Section 152, without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B)) each may constitute an
Unforeseeable Emergency. However, the purchase of a home and the payment of
college tuition are not Unforeseeable Emergencies.
Section 3 PARTICIPATION.
     Each Employee who is an Eligible Employee with respect to a Plan Year shall
be eligible to become an Active Participant in the Plan pursuant to Section 4
with respect to such Plan Year. A Participant shall cease to be an Active
Participant with regard to a Plan Year if he or she is not, or ceases to be, an
Eligible Employee with regard to the Plan. A Participant’s classification as an
Eligible Employee shall be made anew for each Plan Year, and a new Deferral
Agreement must be made for each Plan Year. Notwithstanding the foregoing, if an
Employee ceases being eligible to participate in the Plan mid-Plan Year, his or
her Deferral Agreement shall remain in effect through the end of the Plan Year.

-5-



--------------------------------------------------------------------------------



 



Section 4 DEFERRAL OF COMPENSATION.
     4.1 Deferral Agreement.
          (a) Any election to defer payment of a portion of a Participant’s
Compensation in a Plan Year shall be made by the Participant pursuant to a
Deferral Agreement prior to the first day of such Plan Year (i.e., by the
December 31 immediately preceding the Plan Year to which the Deferral Agreement
relates). The Participant’s Deferral Agreement shall evidence the Participant’s
agreement to the terms of the Plan. The Deferral Agreement shall authorize the
Company to reduce the Participant’s Compensation by a whole percentage up to
ninety percent (90%), as elected by the Participant pursuant to the Deferral
Agreement. The Company may reduce the percentage that a Participant elects to
defer pursuant to a Deferral Agreement in order to withhold for federal, state
and local taxes or to comply with an order of a court or other authority or to
withhold under any other required plan or program.
          (b) The provisions of Section 4.1(a) shall be subject to the
following:
               (i) If an Employee first becomes an Eligible Employee during a
Plan Year, he or she may elect to become an Active Participant with respect to
such Plan Year, solely with respect to Compensation earned with respect to
services performed after such election, if the election is made pursuant to a
Deferral Agreement that is executed and delivered to the Company pursuant to the
procedures established by the Committee (or a designee of the Committee) within
thirty (30) days of the date such Employee becomes an Eligible Employee. If no
deferral election is submitted within this thirty (30) day period, the Employee
shall next be eligible to participate beginning January 1 of the next following
Plan Year and must submit a Deferral Agreement in accordance with
Section 4.1(a). This Section 4.1(b) shall not apply to any Employee who, though
newly eligible to participate in the Plan, was previously eligible to
participate in the Plan (other than the accrual of earnings) at any time during
the twenty-four (24) month period ending on the date the Employee again became
eligible to participate in the Plan.
               (ii) An election to defer Compensation hereunder pursuant to a
Deferral Agreement is irrevocable and is valid only for the Plan Year (or such
other period with respect to which the Compensation is earned by the
Participant) following the Plan Year in which the election was made or in the
case of an Employee who first becomes an Eligible Employee during a Plan Year,
for Compensation earned with respect to services performed in.such Plan Year
after such election. If no new Deferral Agreement is timely made with respect to
any subsequent Plan Year, the Compensation earned with respect to such Plan Year
shall not be deferred under the Plan.
     4.2 Book Entry of Deferred Compensation. Deferred Compensation shall be
credited as a book entry to a Participant’s Account not later than the date such
amount would otherwise be payable to the Participant.
     4.3 Vesting. A Participant’s Account shall be fully vested at all times,
including Earnings thereon.
Section 5 MEASUREMENT OF EARNINGS.
     5.1 Selection of Measuring Alternatives. Earnings shall be credited to a
Participant’s Account. The measuring alternatives used for the measurement of
Earnings on the amounts in a Participant’s Account shall be selected by the
Participant in writing on a form prescribed by the Committee (or a designee of
the Committee) or, if permitted by the Committee (or a designee of the
Committee), by telephonic or electronic transmission from among the various
measuring alternatives

-6-



--------------------------------------------------------------------------------



 



offered under the Plan, unless the Committee (or a designee of the Committee)
decides in its sole discretion to designate the measuring alternative(s) used to
determine Earnings.
     5.2 Changes; Computation. In the event that, various measuring alternatives
are made available to Participants, each Participant may change the selection of
his or her measuring alternatives as of the beginning of any calendar month (or
at such other times and in such manner as prescribed by the Committee (or a
designee of the Committee), in its sole discretion), subject to such notice and
other administrative procedures established by the Committee (or a designee of
the Committee). To the extent permitted by the Committee (or a designee of the
Committee), a Participant may make separate elections pursuant to this Section 5
with respect to his or her (i) current Account balance and (ii) future Deferred
Compensation. Earnings shall be computed under this Section 5 on the balance in
each Participant’s Account, if applicable, as of the last business day of each
month, or such other dates as selected by the Committee (or a designee of the
Committee), in its sole discretion, at a rate equal to the performance of the
measuring alternative selected by the Participant for the calendar month (or
such other applicable period) to which such selection relates.
     5.3 Other Rules and Procedures. The Committee (or a designee of the
Committee) may, in its sole discretion, establish rules and procedures for the
crediting of Earnings and the election of measuring alternatives pursuant to
this Section 5.
Section 6 AMOUNT AND DISTRIBUTION OF SUPPLEMENTAL BENEFIT.
     6.1 Supplemental Benefits.
          (a) Subject to Sections 6.2 and 6.3 and to the extent otherwise
required by Section 409A, with respect to the Deferred Compensation of each
period in which a Participant is an Active Participant, a Participant may make
an election, at the time specified in Section 6.1(c), regarding (i) the
Distribution Form (or a combination of Distribution Forms) in which to receive
his or her Supplemental Benefits from the Plan and (ii) the Distribution Time
upon which to commence receiving his or her Supplemental Benefits attributable
to such Deferred Compensation from the Plan.
          (b) If a Participant elects to receive his or her Supplemental
Benefits in a Distribution Form described in Section 2.13(b), the amount of each
installment payment shall be debited from the Participant’s Account. Such
Account shall be deemed credited with Earnings in accordance with Section 5.
          (c) A Participant must make his or her initial election regarding the
Distribution Form and Distribution Time to receive his or her Supplemental
Benefits at the same time he or she enters into a Deferral Agreement.
          (d) If a Participant does not make an election with respect to the
Distribution Form and/or Distribution Time, or if the Participant’s election is
not effective under the Plan or does not meet the requirements of Section 409A,
Supplemental Benefits shall be paid to him or her in the Distribution Form
described in Section 2.13(a) and at the Distribution Time described in
Section 2.14(a).
     6.2 Death. Notwithstanding any provision of the Plan to the contrary, if a
Participant dies prior to receiving all of his or her Supplemental Benefits, the
unpaid portion of such Supplemental Benefits shall be paid to the Participant’s
Beneficiary in the form of a lump sum distribution during the period from
January 1 to March 15 immediately following the Plan Year in which the
Participant’s death occurs.

-7-



--------------------------------------------------------------------------------



 



     6.3 Timing of Elections to Change Form and Timing of Distribution. Except
as otherwise required by Section 409A, a Participant may change his or her
election regarding the Distribution Form and the Distribution Time that his or
her Supplemental Benefit will be paid in accordance with the following
requirements:
          (a) Subject to Sections 6.3(b) and (c), such election may not take
effect until the twelve (12) month anniversary of the date the election is made
and filed with the Committee (or a designee of the Committee);
          (b) In the case of an election related to the payment of Supplemental
Benefits not described in Section 6.2 or Section 7, the Distribution Time must
not be less than five (5) years after the date such payment would otherwise have
been paid, or in the case of installment payments treated as a single payment,
five (5) years from the date the first amount was scheduled to be paid
(regardless of whether the new election merely changes the Distribution Form);
and
               Any election related to a payment of Supplemental Benefits at a
Distribution Time described in Section 2.14(c) shall not be effective unless
made at least twelve (12) months prior to the Distribution Time that such
election is changing (regardless of whether the new election is only changing
the Distribution Form).
No more than one change may be made under this Section 6.3 with respect to the
Participant’s Supplemental Benefit.
Section 7 HARDSHIP WITHDRAWALS.
     7.1 Approval Process. Upon the request of a Participant, the Committee, in
its sole discretion, may approve, due to the Participant’s Unforeseeable
Emergency, a lump sum distribution to the Participant of all or a portion of the
Participant’s unpaid Account. A request for a payment on account of an
Unforeseeable Emergency must be made in writing to the Committee, supported by
such evidence as the Committee may require, and must specify (a) the nature of
the Unforeseeable Emergency, (b) the total amount requested to be paid from the
Participant’s AcCount, and (c) the total amount of the actual expense incurred
or to be incurred on account of the Unforeseeable Emergency. The deCision
whether a Participant is faced with an Unforeseeable Emergency permitting a
distribution will be based on all the relevant facts and circumstances of each
case. The Company shall make a book entry to a Participant’s Account to reduce
such Participant’s Account in the amount of any payments made pursuant to this
Section 7.
     7.2 Maximum Amount. The amount to be paid pursuant to Section 7.1 shall not
exceed the amount reasonably necessary to satisfy the applicable Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the payment, after taking into account the extent to which such Unforeseeable
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent such liquidation Would not itself cause severe hardship).
     7.3 Payment Timing. If a payment on account of an Unforeseeable Emergency
is approved by the Committee, such payment shall be made as soon as
administratively practicable following the date of approval, but in no event
later than ninety (90) days after such approval is granted.
     7.4 Cancellation of Deferral Agreement. The Deferral Agreement for any
Participant who receives a payment due to an Unforeseeable Emergency under the
Plan shall be cancelled for the remainder of the Plan Year. Regardless of
whether a Participant has received a distribution under the

-8-



--------------------------------------------------------------------------------



 



Plan due to an Unforeseeable Emergency, in the event that a Participant has
received a hardship distribution from the Company’s 401(k) plan, deferrals under
his or her Deferral Agreement shall be cancelled through the period that is the
longer of (a) the end of the Plan Year; and (b) six (6) months following such
distribution in accordance with applicable IRS regulations. Additionally, to the
extent such six (6) month period ends during the next succeeding Plan Year, the
Participant shall not be allowed to defer Compensation under the Plan for such
next Plan Year.
Section 8 CHANGE OF CONTROL.
     Notwithstanding any other provision of the Plan to’the contrary, upon a
Change of Control, the Plan shall immediately terminate and, within ninety
(90) days, Participants shall be paid all, or the remaining unpaid portions of,
their Supplemental Benefits, in a lump sum. This Section 8 shall be effective
only if all agreements, programs and other arrangements required to be treated
as a single plan with the Plan under Treasury Regulation Section 1.409A-1(c)(2)
are terminated and liquidated with respect to each Participant who experienced
the Change of Control event and the Plan’s termination otherwise complies with
the requirements under Section 409A to the extent necessary to avoid the
imposition of additional tax thereunder.
Section 9 CLAIMS PROCEDURES.
     9.1 Initial Claim.
          (a) Any claim by an Employee, Participant or Beneficiary (“Claimant”)
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of the Plan shall be made in writing to the Committee.
The Committee shall provide the Claimant with the necessary forms and make all
determinations as to the right of any person to a disputed benefit. If a
Claimant is denied benefits under the Plan, the Committee (or a designee of the
Committee) shall notify the Claimant in writing of the denial of the claim
within ninety (90) days after the Committee (or a designee of the Committee)
receives the claim, provided that in the event of special circumstances such
period may be extended.
          (b) In the event of special circumstances, the ninety (90) day period
may be extended for a period of up to ninety (90) days (for a total of one
hundred eighty (180) days). If the initial ninety (90) day period is extended,
the Committee (or a designee of the Committee) shall notify the Claimant in
writing within ninety (90) days of receipt of the claim. The written notice of
extension shall indicate the special circumstances requiring the extension of
time and provide the date by which the Committee expects to make a determination
with respect to the claim. If the extension is required due to the Claimant’s
failure to submit information necessary to decide the claim, the period for
making the determination shall be tolled from the date on which the extension
notice is sent to the Claimant until the earlier of (i) the date on which the
Claimant responds to the Committee’s request for information, or (ii) expiration
of the forty-five (45) day period commencing on the date that the Claimant is
notified that the requested additional information must be provided.
          (c) If notice of the denial of a claim is not furnished within the
required time period described herein, the claim shall be deemed denied as of
the last day of such period.
          (d) If a claim is wholly or partially denied, the notice to the
Claimant shall set forth:
               (i) The specific reason or reasons for the denial;

-9-



--------------------------------------------------------------------------------



 



               (ii) Specific reference to pertinent Plan provisions upon which
the denial is based;
               (iii) A description of any additional material or information
necessary for the Claimant to complete the claim request and an explanation of
why such material or information is necessary;
               (iv) Appropriate information as to the steps to be taken and the
applicable time limits if the Claimant wishes to submit the adverse
determination for review; and
               (v) A statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse determination on review.
     9.2 Claim Denial Review.
          (a) If a claim has been wholly or partially denied, the Claimant may
submit the claim for review by the Committee. Any request for review of a claim
must be made in writing to the Committee no later than sixty (60) days after the
Claimant receives notification of denial or, if no notification was provided,
the date the claim is deemed denied. The Claimant or his or her duly authorized
representative may:
               (i) Upon request and free of charge, be provided with reasonable
access to, and copies of, relevant documents, records, and other information
relevant to the Claimant’s claim; and
               (ii) Submit written comments, documents, records and other
information relating to the claim. The review of the claim determination shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial claim determination.
          (b) The decision of the Committee upon review shall be made within
sixty (60) days after receipt of the Claimant’s request for review, unless
special circumstances (including, without limitation, the need to hold a
hearing) require an extension. In the event of special circumstances, the sixty
(60) day period may be extended for a period of up to one hundred twenty
(120) days.
               If notice of the decision upon review is not furnished within the
required time period described herein, the claim on review shall be deemed
denied as of the last day of such period.
          (d) The Committee, in its sole discretion, may hold a hearing
regarding the claim and request that the Claimant attend. If a hearing is held,
the Claimant shall be entitled to be represented by counsel.
          (e) The Committee’s decision upon review on the Claimant’s claim shall
be communicated to the Claimant in writing. If the claim upon review is denied,
the notice to the Claimant shall set forth:
               (i) The specific reason or reasons for the decision, with
references to the specific Plan provisions on which the determination is based;
               (ii) A statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim; and

-10-



--------------------------------------------------------------------------------



 



               (iii) A statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA.
     9.3 Interpretations. All interpretations, determinations and decisions of
the Committee with respect to any claim, including without limitation the appeal
of any claim, shall be made by the Committee, in its sole discretion, based on
the Plan and comments, documents, records and other information presented to it,
and shall be final, conclusive and binding. The claims procedures set forth in
this Section 9 are intended to comply with United States Department of Labor
Regulation Section 2560.503-1 and should be construed in accordance with such
regulation. In no event shall this Section 9 be interpreted as expanding the
rights of Claimants beyond what is required by United States Department of Labor
Regulation § 2560.503-1.
Section 10 NO FUNDING OBLIGATION.
     The Plan shall not be construed to require the Company to fund any of the
benefits payable under the Plan or to set aside or earmark any monies or other
assets specifically for payments under the Plan. The Company shall pay its share
of the expenses of the Plan as the Company may determine from time to time in
the manner specified herein. The Company shall be liable for and shall pay its
fair share of the expenses of operating the Plan and trust, if any, including
its share of any trustee’s fees. The amount of such charges to be paid by each
Affiliate shall be determined by the Company, in its sole discretion.
     The Plan is “unfunded” and Supplemental Benefits payable hereunder shall be
paid by the Company out of its general assets. Participants and their
Beneficiaries shall not have any interest in any specific asset of the Company
as a result of the Plan. Nothing contained in the Plan and no action taken
pursuant to the provisions of the Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship among the Company, any employer,
the Committee, the Participants, their Beneficiaries or any other person. Any
funds that may be invested under the provisions of the Plan shall continue for
all purposes to be part of the general funds of the Company, and no person other
than the Company shall by virtue of the provisions of the Plan have any interest
in such funds. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. The Company may, in
its sole discretion, establish a “rabbi trust” to pay Supplemental Benefits
hereunder. If the Company decides to establish any accrued reserve on its books
against the future expense of benefits payable hereunder, or if a rabbi trust is
established under the Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan.
Section 11 NONTRANSFERABILITY OF RIGHTS UNDER THE PLAN.
     The benefits payable or other rights under the Plan shall not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind,
and any attempt to be so subjected shall not be recognized. Notwithstanding the
foregoing, solely with respect to a Participant who has incurred a Separation
from Service and commenced receiving payment of Supplemental Benefits under the
Plan, all or a portion of the Participant’s Supplemental Benefits may be
assigned to an individual other than the Participant to the extent necessary to
fulfill a domestic relations order that meets all of the following requirements:
          (a) The domestic relations order must be a judgment, decree or order
(including approval of a property settlement agreement) that (i) relates to the
provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant (an “Alternate
Payee”); and (ii) is made pursuant to a State domestic relations law (including
a community property law);

-11-



--------------------------------------------------------------------------------



 



          (b) Except as otherwise required under the Plan, the terms of the
domestic relations order must comply with the requirements of Section 206(d)(3)
of ER1SA as if the Plan were subject to such requirements;
          (c) The Alternate Payee shall receive payment under the Plan of the
portion of the Participant’s Supplemental Benefits that are assigned to the
Alternate Payee in a single cash lump sum payment; and
          (d) The domestic relations order contains substantially the following
provisions:
The Expedia, Inc. Executive Deferred Compensation Plan (the “Plan”) is
“unfunded” and benefits payable under the Plan shall be paid (“Expedia”) out of
the general assets of Expedia. The Alternate Payee shall not have any interest
in any specific asset of Expedia or its affiliates as a result of this Plan.
Nothing contained in the Plan and no action taken pursuant to the provisions of
the Plan or this domestic relations order shall create or be construed to create
a trust of any kind, or a fiduciary relationship among Expedia, the
administrative committee for the Plan, the Participant and the Alternate Payee
or any other person. Any funds that may be invested under the provisions of the
Plan shall continue for all purposes to be part of the general funds of Expedia,
and no person other than Expedia shall by virtue of the provisions of the Plan
or this domestic relations order have any interest in such funds. The Alternate
Payee’s rights under the Plan shall be no greater than the right of any
unsecured general creditor of Expedia. The benefits payable under the Plan to
the Alternate Payee shall not be subject to alienation, transfer, assignment,
garnishment, execution or levy of any kind and any attempt to cause any benefits
to be so subjected shall not be recognized.
          (e) Notwithstanding any other provision of the Plan to the contrary,
the Alternate Payee shall not have the right to elect a Distribution Form or
Distribution Time.
Section 12 MINORS AND INCOMPETENTS.
     12.1 Determination. In the event that the Committee finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless a claim has been made therefor
by a duly appointed guardian, committee or other legal representative, may be
paid in such manner as the Committee shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Participant was or would have been otherwise entitled
under the Plan.
     12.2 Payments. Any payments to a minor from the Plan may be paid by the
Committee in its sole and absolute discretion (a) directly to such minor; (b) to
the legal or natural guardian of such minor; or (c) to any other person, whether
or not appointed guardian of the minor, who shall have the care and custody of
such minor. The receipt by such individual shall be a complete discharge of all
liability under the Plan therefor.

-12-



--------------------------------------------------------------------------------



 



Section 13 ASSIGNMENT.
     The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event that the Company sells
all or substantially all of the assets of its business and the acquirer of such
assets assumes the obligations hereunder, the Company shall be released from any
liability imposed herein and shall have no obligation to provide any benefits
payable hereunder.
Section 14 LIMITATION OF RIGHTS.
     Nothing contained herein shall be construed as conferring upon an Employee
the right to continue in the employ of the Company or its Affiliates as an
executive or in any other capacity or to interfere with the right of the Company
or its Affiliates to discharge him or her at any time for any reason whatsoever.
Section 15 ADMINISTRATION.
     On behalf of the Company, the Plan shall be administered by the Committee
or, to the extent specifically permitted under the terms of the Plan, a designee
of the Committee; provided that, if any authority to administer is delegated by
the Committee, such administration shall be subject to the oversight of the
Committee. The Committee (or a designee of the Committee) shall have the
exclusive right, power, and authority, in its sole and absolute discretion, to
administer, apply and interpret the Plan and any other Plan documents and to
decide all matters arising in connection with the operation or administration of
the Plan. Without limiting the generality of the foregoing, the Committee shall
have the sole and absolute discretionary authority (a) to take all actions and
make all decisions with respect to the eligibility for, and the amount of,
benefits payable under the Plan; (b) to formulate, interpret and apply rules,
regulations and policies necessary to administer the Plan in accordance with its
terms; (c) to decide questions, including legal or factual questions, relating
to the calculation and payment of benefits under the Plan; (d) to resolve and/or
clarify any ambiguities, inconsistencies and omissions arising under the Plan or
other Plan documents; and (e) to process and approve or deny benefit claims and
rule on any benefit exclusions. All determinations made by the Committee (or a
designee of the Committee) with respect to any matter arising under the Plan and
any other Plan documents including, without limitation, any question concerning
eligibility and the interpretation and administration of the Plan shall be
final, binding and conclusive on all parties. To the extent that a form
prescribed by the Committee to be used in the operation and administration of
the Plan does not conflict with the terms and provisions of the Plan document,
such form shall be evidence of (i) the Committee’s interpretation, construction
and administration of the Plan and (ii) decisions or rules made by the Committee
pursuant to the authority granted to the Committee under the Plan.
     No member of the Committee and no officer, director or employee of the
Company or any other Affiliate shall be liable for any action or inaction with
respect to his or her functions under the Plan unless such action or inaction is
adjudged to be due to fraud. Further, no such person shall be personally liable
merely by virtue of any instrument executed by him or her or on his or her
behalf in connection with the Plan.
     The Company shall indemnify, to the fullest extent permitted by law and its
Certificate of Incorporation and By-laws (but only to the extent not covered by
insurance), its officers and directors (and any employee involved in carrying
out the functions of the Company under the Plan) and each member of the
Committee against any expenses, including amounts paid in settlement of a
liability, that are reasonably incurred in connection with any legal action to
which such person is a party by reason of his or her duties or responsibilities
with respect to the Plan (other than as a Participant), except with

-13-



--------------------------------------------------------------------------------



 



regard to matters as to which he or she shall be adjudged in such action to be
liable for fraud in the performance of his or her duties.
Section 16 AMENDMENT OR TERMINATION OF PLAN.
     On behalf of the Company, the Board (or a duly authorized committee
thereof) may, in its sole and absolute discretion, amend the Plan from time to
time and at any time in such manner as it deems appropriate or desirable, and
the Board (or a duly authorized committee thereof) may, in its sole and absolute
discretion, terminate the Plan for any reason from time to time and at any time
in such manner as it deems appropriate or desirable. In the event the Company
terminates or freezes the Plan, there shall be no further accrual of
Supplemental Benefits hereunder.
Section 17 SEVERABILITY OF PROVISIONS.
     In case any provision of the Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Plan shall be construed and enforced as if such provisions had
not been included.
Section 18 ENTIRE AGREEMENT.
     The Plan, along with the Participant’s elections hereunder, constitutes the
entire agreement between the Company and the Participant pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein. No agreements or
representations, other than as set forth herein, have been made by the Company
with respect to the subject matter herein.
Section 19 HEADINGS AND CAPTIONS.
     The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.
Section 20 NONEMPLOYMENT.
     The Plan is not an agreement of employment and shall not grant an employee
any rights of employment.
Section 21 PAYMENT NOT SALARY.
     Except to the extent a plan otherwise provides, any Supplemental Benefits
payable under the Plan shall not be deemed salary or other compensation to the
Participant or Beneficiary for the purposes of computing benefits to which he or
she may be entitled under any pension plan or other arrangement of the Company.
Section 22 GENDER AND NUMBER.
     Wherever used in the Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.

-14-



--------------------------------------------------------------------------------



 



Section 23 CONTROLLING LAW.
     The Plan is established in order to provide deferred compensation to a
select group of management and highly compensated employees within the meanings
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
     The Company makes no representations or warranties to any Participant with
respect to any tax, economic or legal consequences of the Plan or any payments
to any Participant hereunder, including without limitation under Section 409A or
other applicable Code provisions. However, the Company intends that the Plan and
the payments provided hereunder be exempt from the requirements of Section 409A
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury
Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A
is applicable to the Plan and the payments provided hereunder, the Company
intends that the Plan comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any provision in the
Plan to the contrary, the Plan shall be interpreted, operated and administered
in a manner consistent with such intentions. Notwithstanding any provision in
the Plan to the contrary, the Company may (but has no obligation to) at any time
and without the consent of any Participant, modify the terms of the Plan as it
determines appropriate to avoid or mitigate the imposition of additional taxes
under Section 409A. The Plan shall be deemed to be amended, and any deferrals
and payments hereunder shall be deemed to be modified, to the extent permitted
by and necessary to comply with Section 409A and to avoid or mitigate the
imposition of additional taxes under Section 409A.
     To the extent not governed by the Code and ERISA, the Plan shall be
governed by the laws of the State of Delaware without giving effect to conflict
of law provisions.
* * *
     IN WITNESS WHEREOF, the Company has caused the Plan to be executed
effective as of January 1, 2009.

                  EXPEDIA, INC.    
 
           
 
  By:   /s/ Patricia L. Zuccotti    
 
     
Patricia L. Zuccotti
   
 
  Its:   SVP, Chief Accounting Officer & Controller    

-15-